Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16633426 filed on 1/23/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 10-13, 16-17, 19, 21 in the reply filed on 2/10/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
            Claim 10, 21 recite the limitation “the n-doped surface” and “the p-doped surface” on line 9.  The metes and bounds of the claimed limitation can not be determined for the following reasons: These limitations have not been defined before and lacks proper antecedent basis.
           Claims 12-13, 16-17, 19 are also rejected under 112(b) as they depend on base claim 10.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 10-13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfirsch (US 2006/0065923) in view of Huang et al. (WO 03043091 A1).
Regarding Independent claim 10, Pfirsch teaches a semiconductor system comprising:
a PIN diode (Fig. 6, paragraph 0027) including a heavily n-doped layer (Fig. 6, element 18), 
a lightly n-doped layer (Fig. 6, element 17) situated on the heavily n-doped layer, and 
a p-doped layer (Fig. 6, P+ region on element 21) situated on the lightly n-doped layer, wherein the p- doped layer forms an ohmic contact with a first metallization  (Fig. 6, element S1) and the heavily n-doped layer forms an ohmic contact with a second metallization (Fig. 6, element 19), and 
wherein during operation in the forward direction, a high injection takes place in which the lightly n-doped layer is flooded with charge carriers (The manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II); 

Pfirsch does not explicitly disclose the surface of the lightly n-doped layer in contact with the dielectric layer having an increased surface recombination velocity.
	Huang et al. teach introducing recombination centers in the region of the bottom of the trench structure (Figs. 4-6, Pages 1, 4, & 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Pfirsch according to the teachings of Huang et al. resulting in faster switchover and thus in a reduction of switchover loss (Figs. 4-6, Pages 1, 4, & 9-10).
	Regarding claim 11, Pfirsch modified by Huang et al. teach wherein the surface of the lightly n-doped layer in contact with the dielectric layer has an increased surface recombination velocity only in a portion of the trench structure (Fig. 6 of Pfirsch & Figs. 4-6, Pages 1, 4, & 9-10 of Huang).
Regarding claim 12, Pfirsch modified by Huang et al. teach wherein the ratio of width of the trench structures to the distance of between the trench structures is in a range between 0.1 to 10 (Fig. 6 discloses width b the distance between the trench structures and paragraph 0017 of Pfirsch discloses the width b and width of the trench structure govern the blocking capabilities of the semiconductor device. Accordingly, the widths are art recognized variables with the motivation to adjust blocking capabilities. It would have been obvious to one of ordinary skill in the art, to optimize the widths and arrive at the claim 12 limitation. With respect to the limitations of Claim 12, where the See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the widths through routine experimentation and optimization to obtain optimal or desired device performance because the width is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 13, Pfirsch modified by Huang et al. teach wherein the depth of the trench structures is between 2% and 20% of the thickness of the lightly n-doped layer (Figs. 1-2, paragraph 0048 of Pfirsch discloses that the depth of the trench can be varied to effect the electric field. Accordingly, the depth of the trench is a result effective variable. It would have been obvious to one of ordinary skill in the art, to optimize the depth and arrive at the claim 13 limitation. With respect to the limitations of Claim 13, See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth through routine experimentation and optimization to obtain optimal or desired device performance because the depth is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)).
Regarding claim 17, Pfirsch modified by Huang et al. teach wherein the heavy n-doping is formed by a substrate (paragraph 0062), the lightly n-doped layer is formed by an epitaxy layer (paragraph 0054 of Pfirsch), and the p-doped layer is formed by an implantation into the epitaxy layer (paragraph 0063).
Regarding claim 19, Pfirsch modified by Huang et al. teach wherein the surface of the lightly n-doped layer in contact with the dielectric layer has an increased surface .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pfirsch (US 2006/0065923) in view of Huang et al. (WO 03043091 A1) and further in view of Kitagawa (JP H10163469 A).
Regarding claim 16, Pfirsch modified by Huang et al. teach all of the limitations as discussed above.
Pfirsch modified by Huang et al. do not explicitly disclose wherein the trench structures are introduced through the p-doped layer into the lightly n-doped layer.
Kitagawa teaches a semiconductor device comprising trench structures are introduced through the p-doped layer into the lightly n-doped layer (Figs. 1-2 disclose trenches through p type layer2 and n- type layer 1.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Pfirsch and Huang et al. according to the teachings of Kitagawa with the motivation to improve a trade-off between element characteristics and a driving method (paragraph 0008).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pfirsch (US 2006/0065923) in view of Huang et al. (WO 03043091 A1) and further in view of Drab et al. (US 2008/0234574).
Regarding Independent claim 21, Pfirsch teaches a semiconductor system comprising:
a PIN diode (Fig. 6, paragraph 0027) including a heavily p-doped layer (Fig. 6, element 18, it is well known in the art to reverse the polarity for a PIN diode as shown 
a lightly p-doped layer (Fig. 6, element 17) situated on the heavily p-doped layer, and 
a n-doped layer (Fig. 6, P+ region on element 21) situated on the lightly p-doped layer, wherein the n-doped layer forms an ohmic contact with a first metallization (Fig. 6, element S1) and the heavily p-doped layer forms an ohmic contact with a second metallization (Fig. 6, element 19), and 
wherein during operation in the forward direction, a high injection takes place in which the lightly p-doped layer is flooded with charge carriers (The manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II); 
wherein at least two trench structures (Fig. 6, element 5) are introduced into the lightly p-doped layer, the trench structures including a dielectric layer (Fig. 6, element 13) on a surface in contact with the p-doped surface.
Pfirsch does not explicitly disclose the surface of the lightly p-doped layer in contact with the dielectric layer having an increased surface recombination velocity.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Pfirsch according to the teachings of Huang et al. resulting in faster switchover and thus in a reduction of switchover loss (Figs. 4-6, Pages 1, 4, & 9-10).






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813